internal_revenue_service appeals_office release number release date date date certified mail department of the treasury taxpayer_identification_number person to contact rel tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective xxxxx the revocation of your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial nonexempt purpose which is not an exempt_purpose contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours xxxxx appeals team manager enclosure publication department of the treasury internal_revenue_service tax exempt and government entities oivision date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service xxxkxk schedule no or exhibit year period ended xxxx xxxx xxxx issue sec_1 whether xxxxx operated exclusively for exempt purposes within internal_revenue_code sec_501 whether xxxxx is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of xxxxx activities are in furtherance of a non- exempt_purpose facts background xxxxx hereinafter xxxx was incorporated under the laws of the state of xxxxx as a non-stock nonprofit corporation on september xxxx in a determination_letter dated july xxx xxx was determined to be exempt from federal_income_tax as an organization described in sec_501 during the years under examination xxx was located at xxxxkx xxxkx xxxxxk xkkxk xkkxxx xxx recently relocated and the current address is xxxxx xxxxx xx xxxxx xxx was founded by xxxxx who was also the founder and president of xxxxx inc a for- profit debt management company from whom xxxxx purchased its clients accounts in xxxx from xxxx to xxxx xxxxxprovided the backroom services for xxx during the years under examination xxx conducted all of its backroom services in-house xxx filed its articles of incorporation on september xxxx with the xxxxx department of state division of corporations xxx’s board_of directors consisted of three individuals xxxxx xxxxkx and xxxkx xxxxx served as president vice president treasurer and secretary xxxxx was also the registered agent of xxx xxx submitted its application_for exemption form on september xxxx in its articles of incorporation xxx described its purpose as follows xxxxx is organized exclusively for religious charitable scientific literary and educational_purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law in its original application_for exemption xxx described its planned activities as follows form acrev department of the treasury - internal_revenue_service page -- f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended xxxk xxkx xxxx a organization formed to educate debtors consumers and general_public with respect to financial obligations and potential problems which may arise from use of credit card financing and other debt primary activity shall consist of debt assistance service which is designed to alleviate onerous interest rates and or financing costs charged by some creditors to consumers this activity will allow the organization to assist such consumers with their financial obligations at the same time these consumers engage the above described services educational information will be supplied so that the consumer may be apprised of how to avoid specific financial pitfalls secondary activity shall consist of multimedia campaign designed to increase general_public awareness b activities will be initiated on or around december xxxx c activity will be conducted at corporate offices primarily by and through the corporate directors regarding xxx’s sources of financial support form_1023 stated the following the organization’s primary source of financial support shall consist of contributions from business organizations which deal with consumers who engage the filing organization’s services the remaining source of financial support shall consist of private contributions regarding fundraising form_1023 stated the following the organization shall solicit contributions from those same business organizations which deal with consumers who engage the organization’s services additionally through limited direct contacts the organization shall solicit various business organizations for financial assistance activity description the primary activity engaged in by xxx during the years ended august xxxx august xxxx and august xxxx is the telephone solicitation of clients to enroll in debt management plans hereinafter dmp potential clients are individuals with unsecured debt a dmp is a plan whereby a client makes monthly payments to xxx to satisfy his her unsecured debts generally over a year period most of the debts handled in a dmp are credit card debts but other unsecured debts may also be included upon agreeing to a dmp the client makes payments to xxx which are then distributed to the client’s creditors minus xxx’s monthly service fee enrollment fee this enrollment fee consisted of the client’s entire first monthly payment the service agreement states the following regarding said fee in addition to the monthly service fee xxx also charged the client an initial form 886-arrev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service xxxkx schedule no or exhibit year period ended xxxx xxxx xxxx payment upon presenting the initial payment schedule under the program to client xxx shall have earned a fee from client in an amount equal to the first month’s payment under the program client’s first month payment shall satisfy the fee unless otherwise specified herein all subsequent payments shall be distributed to client’s creditors it does not matter whether the monthly payment is dollar_figure or dollar_figure xxx keeps the entire first monthly payment regarding the monthly service fee xxx’s service agreement indicates that the fee covered the cost of telephone calls photocopies facsimile charges bank fees postage data processing and account servicing this service fee varied depending upon the amount of debt and number of creditors this monthly service fee ranged from a minimum of dollar_figure per month up to one percent of the client’s annualized monthly payments on march xxxx the united_states senate permanent sub-committee on investigations issued a report on the credit counseling industry profiteering in a non-profit industry abusive practices in credit counseling that report found that the average initial fee to set up a dmp with an nfcc agency national foundation for credit counseling in was dollar_figure and the average monthly maintenance fee was dollar_figure this service agreement also includes a program completion award certificate details concerning the award as spelled out by the agreement are as follows this certificate entitles the program participant to a program completion award equal to their first month’s payment less any funds advanced by xxxxx on behalf of the client upon the completion of their debt consolidation program completion of the program shall be defined as payment in full to all original creditors in accordance with the program xxxx xxxx and for the years under examination xxx returned enrollment fees to their clients in the xxxx on following amounts dollar_figure average xxx returned to the client bet veen - of the amount of the enrollment fees it actually charged xxx indicated in a letter dated xxxxx that they have this discontinued the practice withholding the first month’s payment as an enrollment fee practice was discontinued after the commencement of the examination xxx now charges an enrollment fee of dollar_figure to dollar_figure xxx also started a hardship program whereby no enrollment fee is charged xxx also indicated in its letter dated xxxx that they waived enrollment fees for clients since xxxx after the examination began prior to kxxx xxx could not verify any instances whereby they waived the enrollment fee department of the treasury - intemal revenue service form acrev page -- department of the treasury - internal_revenue_service aia name of taxpayer explanation of items xxxxkk schedule no or exhibit year period ended xxxx xookx xxxx xx has also given goodwill refunds to clients that did not complete the dmp program due to circumstances which caused them to decide to drop out of the dmp program and file for bankruptcy these refunds amounted to dollar_figure xxx operated a call center where all of its activities were conducted in relation to soliciting and enrolling clients in dmp’s xxx purchased leads and its employees called individuals in hopes of obtaining their agreement to enter into a dmp this was the only purpose for purchasing leads through search engine placement potential clients who were seeking additional information on consolidating their debts were routed to xxx’s website there they could submit an on-line debt consolidation application which xxx used to initiate contact with the potential client contacts with clients were by phone or fax a minimal number of contacts if any were made through ‘walk-ins ’ xxx operated as follows contact with a potential client would be made by telephone during the phone call the employee would attempt to enroll the potential client ina dmp the employee would ask the person for information regarding income and expenses and their current unsecured debts the employee would then prepare a proposal-financial addendum which contained name date client id on which the employee would list all income sources and household expenses this form is used to determine whether or not the client has sufficient disposable income to enroll in the dmp if the potential client’s expenses exceed his her income the client is not eligible for a dmp the individual is informed of this and xxx offers no other services to assist the individual with their debt difficulties if the client has disposable income a list of all debts to be covered by the plan and a quote worksheet is prepared which lists all eligible creditors that would be included in the dmp and the amounts of the current payments as compared to the payment the client would be required to make if they enroll in the dmp program the worksheet lists the total owed to creditors amount of monthly payments clients currently makes to creditors proposed monthly payment monthly service fee to be made with the total number of monthly payments to be made based upon a review of the proposal- financial addendum and quote worksheet it does not appear that the amount of disposable income in the proposal-financial addendum necessarily bore any relationship to the monthly payment required by the dmp the primary intent of the dmp is to consolidate all unsecured debt and possibly lower interest rates and monthly payments employee training xxx employed approximately people who purportedly operated as counselors hereinafter referred to as employees xxx provided training material which xxx’s employees were trained to promote dmp’s xxx’s training manual contains instructions for employees on all aspects of arranging explaining and maintaining dmp’s although the manual does give definitions of other option sec_4 form acrev department of the treasury - internal_revenue_service page -- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items xxxxkk schedule no or exhibit year period ended xxxxk xxxx xxxx that clients may have ie bankruptcy debt settlement consolidation loans xxx offers none of these options nor do they make referrals to any other agencies who might assist with other options the instruction manual is geared to enrolling individuals in dmp’s employees were given a script to use in promoting the dmp the phone script contained no educational information it was aimed directly at getting enough information to make a determination whether the potential client will qualify fora dmp the phone script is designed to be used by the employee to first determine the type of debt the potential client has if the client has only secured debt which does not qualify to be included in a dmp the script offers no if the potential client has unsecured debt other options that the employee must offer the client the employee is prompted to gather information regarding their monthly income and expenses this information is then used to determine only whether the client qualifies for the dmp once the employee determines that they do qualify they continue if the potential client is behind on their unsecured debt the employees are instructed to explain how enrolling in a dmp can help them to stop late fees reduce interest and to re-age an account if the client is current the employee is prompted to explain that by consolidating they can lower interest so the debt can be paid off sooner if the client agrees to enroll in a dmp the employee continues to gather all necessary information to establish an account employees are instructed to advise clients that the first monthly payment will be kept by xxx and will not be disbursed to their creditors they are also instructed to advise clients that once they complete the dmp xxx will return the payment clients are instructed to fax or email the service agreement once they decide to enroll in a dmp if the potential client does not qualify for the dmp the script contains no other instructions for assisting the client in resolving their debt problems the script is designed to promote only the dmp to the potential client xxx provided a copy of the study manual used by employees attempting to become certified credit counselors the study guide covers topics that if utilized would enable the credit counselor to assist consumers in assessing understanding and dealing with their debt however employees were not observed utilizing information in the study guide during telephone calls the main objective of the employee as observed during the calls is to determine whether the potential client will qualify for the dmp and to assist them in enrolling if the potential client does not qualify for the dmp there is no additional assistance provided by xxx employee contacts with potential clients in a typical call to a potential client the employees introduce themselves as employees of xxx and advise that they are calling in response to their on-line debt consolidation application normally if the potential client did not answer and the employee left a message the message advised that the employee would like to provide a quote and discuss the potential clients options regarding their debt the employee would advise the potential client to call back and refer to their individual client id number if the potential client answered the employee generally form acrev department of the treasury - internal_revenue_service page -- schedule no or exhibit year period ended xxxx xxxx xxxx department of the treasury - internal revermue service form 886a name of taxpayer explanation of items xxxxkx identified themselves and xxx and began by determining whether potential client has unsecured debt once it is determined that potential client has unsecured debt employee commences asking questions to obtain amounts of potential client’s income and expenses rent utilities telephone food car expenses medical_expenses federal state taxes student loans etc employees write down this information on the proposal-financial addendum after this information is gathered the employee determines based on the amount of disposable income whether the potential client qualifies fora dmp if so the employee explains how xxx can get lower interest rates consolidate all accounts that the potential clients wants included and how client only has to make one payment to xxx who will distribute amount less monthly service fee to creditors employees usually explain to potential clients how long it will take them to pay debt under circumstances and will compare this to how long it will take to pay of the debt if the enroll in the dmp employees explain how creditors have certain conditions that they set for persons who want to pay off their debts through enrolling in the program and that they are able to get interest rates reduced in most cases as well as get penalties removed and accounts re-aged they further advise that the program will pay the potential client’s debts off faster and save thousands in interest employees refer to their creditor guidelines from which they determine the minimum payment each creditor will accept amount of interest creditor will reduce its interest rate to whether the creditor will waive its fees and whether creditor will re-age the potential clients account employee uses these creditor guidelines to arrive at a proposed payment amount if the client agrees to enroll in a dmp the client is generally sent the service agreement with instructions to sign the agreement and fax a copy to xxx clients are advised to initial each page of the agreement and to return the entire agreement in a number of cases the client expressed a need to discuss the proposal with a spouse or family_member the employee would then usually set up a time to contact the potential client to follow up once the client enrolled in a dmp payment could be made in a variety of ways pay-by phone dollar_figure fee online payment-one time only dollar_figure fee online payment- monthly payments - direct debit from bank account money gram dollar_figure - dollar_figure money order or cashiers check allotment military clients - direct debit from bank account the service agreement entered into by the new client spells out the terms of the dmp it explains the purpose of the agreement spells out services that xxx will provide cancellation rights how payments will be applied and client responsibilities the agreement also contains clauses explaining that the client waives any rights to a trial by jury agreement has no express or implied warranties spells out limitation as it relates to xxx and information explaining the amount of damages xxx may be liable for in connection with the agreement it also provides an form arev department of the treasury - intemal revenue service page -- fe 886a _ name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xxxx xxxk xxxx authorization form which the client signs giving xxx authority to discuss and negotiate payment terms and conditions with the creditors by signing the authorization the client acknowledges that they have read understand and accept the terms of the service agreement at the end of the agreement the program completion award program is explained advising clients that they are entitled to their first month’s payment back less any funds advanced to creditors by xxx employee bonus structure xxx’ employees classified as credit counselors are paid a base salary plus bonuses on march xxxx xxx implemented a new bonus structure which was designed to reward employees based on a number of factors the employee attempts to accumulate points based on a point system tabulated weekly the bonus structure has categories listed below e a a a call monitor evaluation weekly authorizations received weekly completed files weekly attendance phone time daily reports proper use of xxxx special training professionalism points the employees earn are totaled at the end of the week and the amounts of bonuses ranged from dollar_figure per week for points to dollar_figure points per week see exhibit attached employee bonuses are directly tied to how many clients they signed up for the dmp as well as how timely and accurately they perform other duties such as completing dmp paperwork being available to solicit clients for dmp’s being on the phone a prescribed number of hours completing follow up to clients properly using the computer system xxx xx to input client data special training and the employees professionalism when making phone contacts employees must sign the credit counselor bonus structure agreement employees also earned additional bonuses with special promotions initiated by management advertising and marketing xxx advertised its services on its website www xxxxx org xxx also utilized broadcast messaging as a means to generate interest in its services xxx contracted with xxxxx to send phone messages to potential clients a message would be delivered to potential client either on a live call or to the potential client’s answering machine a potential client who answered would receive the following message form acrev department of the treasury - internal_revenue_service page -- department of the treasury - intemal revenue service fom 886a name of taxpayer explanation of items schedule no or exhibit year period ended xxxx xxxxk xxxx with xxxxx hi this is are you like of all americans and have credit card debt over dollar_figure if so our certified credit counselors would like to take this opportunity to give you a free debt consultation we can design a low cost program that may reduce your monthly payments and interest by up to enabling you to save thousands of dollars and design a household budget that is workable for you pre sec_1 to be connected with a counselor that can approve you for this exciting opportunity pause for a few seconds or pre sec_2 to be removed xxx also utilized search engine placement whereby a link to their website will be strategically placed very high in the list of results the researcher receives when using key words to search for debt related issues using a search engine ie google once directed to xxx’s website a potential client can submit on online debt-consolidation application and an employee will call them back in addition xxx purchased client leads from at least different companies during the years under examination one of the companies from which xxx purchased leads xxxxx hereinafter xxx was owned by the founder of xxx xxxxx based on the sales lead insertion order agreement xxx contracted with xxx to provide qualified_debt consolidation credit counseling sales leads for the sole use by xxx on a daily basis monday- friday excluding holidays a qualified lead as defined by the agreement consists of the following p o e a e name of prospective client working phone number of prospective client amount of prospective client’s outstanding debt the state of residence of the prospective client the valid email address of prospective client xxx paid dollar_figure per qualified lead to xxx the amount_paid to xxx for leads is comparable to what xxx paid to other lead generating companies it did business with education and outreach in addition to its dmp activities xxx claims to have engaged in educational outreach during the years under examination xxx however kept no records to verify its education outreach activities in its annual report for the year ended xxxx xxx makes the following claims form a rev department of the treasury - internal_revenue_service page -- department of the treasury - intemal revenue service an name of taxpayer explanation of items xxxxx schedule no or exhibit year period ended xxxx xxxx xxxx we started the year offering debt alliances’ three part workshop money debt and credit at the local community center promoting the offering via posted flyers and pr media announcements attendance was almost non- existent another approach was to offer the part series sponsored and authored by fdic titled money smart through the xxxxx during the fall winter session the course was administered to advanced esol english speakers of other languages students and was very well received program administration then allowed us to offer the course to the general_public and we were included in the spring session mailer and newspaper supplement the xx xxx however no prospective students enrolled xxx kept no contemporaneous_records to substantiate the above activities the education described is not ongoing and xxx apparently abandoned such methods due to little or no interest generated for tax_year ended xxxx xxx described community outreach activities that it conducted in conjunction with an after school program for disadvantaged youth the annual report only mention sec_2 events conducted by xxx for this program xxx conducted an educational conference in may xxxx for the annual college night and in august xxxx for back to school day again no contemporaneous_records were kept to support xxx’s outreach activities the amount of time devoted to these outreach educational activities was minimal compared to xxx’s primary activity of soliciting potential dmp clients and processing dmp’s for tax_year ended xxxx xxx in its annual report makes claims that they provided education and community outreach the outreach activity consists of one event in august xxxx at disadvantaged youth after-school program the report states the following in august of xxxx xxx sent a crew of certified credit counselors along with xxxxx still to participate in back to school day at the xx center we were able to meet one on one with the parents of the children attending we provided a free copy of our financial literacy course your money to all who attended we also provided the brochure ‘understanding budgeting and debt management this outreach activity was a one time event held in the state of xx xxx and there are no other community activities listed xxx kept no contemporaneous_records detailing form acrev department of the treasury - internal_revenue_service page -- 886a e _ name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended xxkx xxx xxxx number of participants names and addresses of those attending or amount of materials distributed consumers in other states serviced by xxx were provided no community outreach activities any other education materials provided are through xxx’s website which will generally only be visited by consumers interested in consolidating their debt xxx maintains that it is providing education to potential clients through its telephone contacts xxx alleges that one of the ways it is providing education to potential clients is by completing and discussing a budget although xxx does ask potential clients for information regarding their income and expenses this information is only used to determine whether or not the potential client will qualify fora dmp the potential client is not educated on ways to create their own personal budget to live by how to maintain a budget how to track expenses or how budgeting can help them to set and achieve their goals the proposal-financial addendum which the employee completes and records the potential client’s income and expenses on is only used by xxx it is in fact not a budget at all only purpose is to list the potential client’s income and expenses and compare the two to determine whether or not the potential client has enough disposable income to qualify for the dmp its during the observation of telephone calls by the agent xxx employees were observed answering potential client’s questions regarding issues such as fico scores bankruptcy or whether or not their enrollment in a dmp will negatively affect their credit report if a potential client who was considering enrolling in a dmp had questions about how their enrollment might affect these areas the employee always answered the question asked by the potential client and sometimes referred them to other websites such as myfico com for further information however this information was dispensed and used only to help convince the potential client that the dmp was their best option only offered when the potential client asked or expressed concern about whether enrolling in the dmp would affect them negatively bottom line the goal of all calls made by the employee is to determine whether the potential client qualifies for the dmp and then try to convince them to enroll if the potential client did not qualify xxx had no other services or programs that they could offer this information was xxx also maintained that they provided free educational material to every potential client whether they enrolled in a dmp or not when clients submit an on-line application_for debt-consolidation an address is not required if xxx never makes phone contact with the potential client there is no way they can provide education material to them the agent listened to numerous telephone calls that xxx made to potential clients in only one call did a xxx employee offer to send educational materials to a potential client xxx kept no records to verify the number names and addresses of clients it sent educational materials to during the years under examination form acrev department of the treasury - internal_revenue_service page -- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended xxxx xxxx xxxx xxx includes a self-study money management course on its website consumers are not required to provide personal information in order to access the course which includes chapters on understanding money understanding debt and understanding credit xxx offers a certificate of completion to persons completing the course xxx kept no contemporaneous_records on how many people took and or completed the course xxx also did not require its client to take the course xxx’s purpose is to first and foremost attempt to enroll potential clients ina dmp its educational activities are minimal at best if the potential client never asks the employee questions regarding credit reports and fico scores xxx employees never volunteered that information once the potential client either declined or was not qualified fora dmp xxx had no more use for that potential client and maintained no further contact with them no calls were observed where potential clients were referred to other agencies or organizations that could assist them with their particular credit difficulties xxx made no referrals to other agencies that could assist consumers with their debt problems employees are only given a list of social service agencies and can only provide to consumers a telephone number address or website backroom services prior to fiscal_year ending august xxxx xxx contracted with xxxxx hereinafter xxxx and xxxxxnce hereinafter xxx to provide backroom services for its active client accounts on august xxxx xxx purchased the assets of both xxxx and xxx and brought all backroom services in-house the sales contract includes the purchase of active clients as well as the rights title and interest in the client contracts software furniture and equipment of xxxx for dollar_figure monitors servers printers and other related equipment for dollar_figure examination xxx performed all duties related to soliciting and enrolling clients in dmp’s as well as all paperwork and processing xxx receives and deposits all client dmp payments deposits them into a bank account controlled by xxx and disburses payments to the client’s creditors from xxx xxx purchased all of its computers for the years under in addition to distributing payments of creditors xxx solicits fair share contributions from credit card companies the term fair share refers to a payment made by the credit card companies who are receiving payments pursuant to a dmp typically credit card companies pay a fair share which is a stated percentage of debt to credit counseling organizations that set up dmps the amount_paid is determined by each creditor in advance credit card companies will form a rev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service xxxkx schedule no or exhibit year period ended xxxx xxxx xxxx only make fair share payments to organizations recognized as exempt under sec_501 of the internal_revenue_code fair share payments are paid directly to xxx by creditors summary of revenue and expenses information from form_990 shows the following income and expenses for xxx during the tax years ending tye august xx xx august xxxx and august xxxx tye kxxxk kxxx xkxx revenue dollar_figure dollar_figure dollar_figure expenses dollar_figure dollar_figure dollar_figure profit dollar_figure dollar_figure dollar_figure law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 form acrev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended xxxx xxxxk xxxxk sec_1_501_c_3_-1 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 prohibited private revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled form acrev department of the treasury - internal_revenue_service page -- 886a fe name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended xxxx xxxx xxxx charitable purposes by educating the public on subjects useful to the individual and beneficial to the court the community sec_1_501_c_3_-1 for this it charged no fee found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way in the case of solutions plus inc vs commissioner of internal revenue t c memo on date the tax_court overwhelmingly supported the internal_revenue_service in finding that the credit_counseling_organization was not a c charitable or educational_organization the organization stated its intent to offer and service dmp’s on a national scale the organizations intended goal was to solicit potential clients for dmp’s there would be no other assistance provided to clients who did not qualify for dmp’s the court failed to find a meaningful education program or educational materials that the organization might send to prospective clients it found that the organization’s plans to provide seminars and workshops to high school students on sound financial management skills were an insignificant part of its overall activities it held that the organization’s activities were primarily structured to market determine eligibility for and enroll individuals in dmp’s the court concluded that the sale of dmp’s was the organizations primary reason for existence and its charitable and educational_purposes were at best minimal it held that the organization did not qualify for tax-exempt status under sec_501 outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free form acrev department of the treasury - internal_revenue_service page -- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer xxkxx schedule no or exhibit year period ended xxxxk xxxx xxxx counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government ’s position form a rev department of the treasury - internal_revenue_service page -- schedule no or exhibit year period ended xxxx xxx xxxx department of the ‘treasury internal_revenue_service explanation of items form_886 a name of taxpayer xxkxk in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section xxx operates a trade_or_business in a commercial manner designed to maximize profits rather than serve charitable purposes its activities further the private interests of clients who enroll in dmp’s as well as their creditors persons who enroll in a dmp can get lower interest rates on their unsecured debts whether of not they can afford to pay their debts or not ifa potential client is current on all unsecured debt and their financial circumstances indicate that they have enough disposable income to easily pay their debts they can still enroll ina dmp the dmp is not limited to low-income persons credit card companies and other creditors benefit because the clients debts are still paid with interest albeit at a lower interest rate xxx’s activities are almost exclusively dedicated to contacting potential clients who are likely to have a need to enroll in a dmp and assisting them in doing so there are no other meaningful activities conducted xxx’s primary goal is to maximize the fees from these dmp’s xxx’s services are marketed to persons who have been identified as having a need for debt consolidation through leads or by being directed to its website through intemet research or by other marketing techniques alliances are built with the credit card companies and other creditors to assure future because xxx’s primary business for the mutual benefit all participants in the dmp transaction activity is not conducted in a manner designed to further sec_501 purposes xxx is not operated exclusively for exempt purposes within the meaning of sec_501 the purpose of xxx’s activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s the reason xxx is organized as an exempt_organization is to avoid the regulatory scheme of the credit repair organizations act croa u s c section et seq croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry if xxx was a for-profit company the croa would prohibit it from charging fees in advance of fully providing services in addition if xxx were for-profit federal_law would prohibit it from purchasing leads and making cold calls to potential customers because sec_501 organizations are exempted from the provisions of croa xxx is able to engage in deceptive business practices that congress intended to prohibit when it passed the croa law as such xxx is operated for a substantial non-exempt purpose that of carrying on a business while avoiding federal regulation in addition xxx could not collect fair share payments from creditors if it did not have exempt status the entire dmp business depended on an organization having tax-exempt status xxx trained its employees to promote dmp’s the employees classified as counselors market and sell dmp’s to any consumer there is no substantiation that fees were waived for persons who are unable to afford the services of xxx there is no actual counseling provided to consumers who contact or are contacted by xxx their bonus structure rewarded volume of enrollment of consumers in dmps and did not allow any meaningful credit counseling to take form acrev department of the treasury - internal_revenue_service page -- form 886a department of the treasury - intemal revenue service explanation of items name of taxpayer schedule no or exhibit year period ended xxxkxk xxxx xxxx place almost every aspect of the bonus structure is tied to the dmp employees received bonus points for the number clients enrolled in a dmp client dmp files completed amount of time on phone soliciting potential clients for dmp’s and the proper use of the computer application xxxxx which houses and maintains information for clients who enrolled ina dmp the bonus structure reinforces this work environment by setting goals for employees to make at a minimum calls per week in order to earn bonus points no meaningful education or counseling could take place in such a time frame on a telephone call unlike the credit counseling organizations described in the revenue rulings referred to above and in consumer credit counseling service of alabama inc v u s xxx provides very little counseling or education to its clients also xxx’s alleges in its annual reports that they provide education and community outreach to the public xxx provided no contemporaneous_records to substantiate such education outreach activities xxx also claimed that they provided free educational materials to every potential client whether they enrolled in a dmp or not xxx could not provide a list of the clients or potential clients they provided this information to and the agent after listening to numerous telephone calls made by the employees only observed one offer of free educational materials to be mailed to a consumer xxx kept no records to verify the number names and addresses of clients or potential clients who were sent educational materials during the years under examination xxx provides no meaningful education in its contacts with individuals expressing an interest in its service the dmp xxx alleges that it prepares a budget for consumers contacted this budget information is only obtained in order to determine whether the individual will qualify for the dmp no other purpose for this budget information was observed and xxx did not demonstrate that the information was used for any other purpose other that qualifying a potential client for the dmp there is no actual budget counseling or significant education provided to consumers who contact or are contacted by xxx in addition xxx has a substantial non exempt_purpose of selling a product the dmp xxx is not furthering any charitable or educational purpose when it solicits clients for dmp’s by purchasing leads and contacting consumers who visit its website requesting information on consolidating their debts xxx advertises via its website and purchases leads in order to increase its business its employees were at least partially compensated based on the amount of business they brought in conclusion in summary xxx was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of xxx’s activities are in furtherance of a non-exempt purpose xxx was operated for the purpose form acrev department of the treasury - internal_revenue_service page -- department of the treasury- internal_revenue_service form 886a name of taxpayer explanation of items xxxxk schedule no or exhibit year period ended xxxk xxxx xxxx of serving a private benefit rather than public interests accordingly it is determined that xxx is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective september xxxx exempt organization’s position xxx’s position with respect to the issues facts applicable law and government’s position as discussed in this report is unknown xxx will be allowed days to review this report and respond with a rebuttal if necessary form 886-acrev department of the treasury - internal_revenue_service page --
